
	
		II
		111th CONGRESS
		1st Session
		S. 2790
		IN THE SENATE OF THE UNITED STATES
		
			November 17, 2009
			Mr. Dodd (for himself,
			 Mr. Harkin, Mr.
			 Franken, Mr. Brown, and
			 Mr. Merkley) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To allow Americans to receive paid sick
		  time so that they can address their own health needs, and the health needs of
		  their families, related to a contagious illness.
	
	
		1.Short titleThis Act may be cited as the
			 Pandemic Protection for Workers,
			 Families, and Businesses Act.
		2.FindingsCongress finds the following:
			(1)According to the
			 Bureau of Labor Statistics, between 50,000,000 and 60,000,000 United States
			 workers have no paid sick leave to use when they or their family members are
			 sick. Only 1 in 4 low-wage workers has paid sick days and often low-wage
			 workers are the workers most likely to have jobs that require frequent contact
			 with the public.
			(2)The lack of paid
			 sick days presents a threat to the United States economy and to public health,
			 particularly in the face of a pandemic illness such as the 2009 H1N1 influenza.
			 The Centers for Disease Control and Prevention reports that an individual who
			 comes to work with the 2009 H1N1 influenza will transmit the illness to
			 approximately 8 to 12 percent of the individual's coworkers. This workplace
			 transmission presents a serious threat to business operations, as many
			 businesses do not have contingency plans in place to address the possibility of
			 mass absences due to the spread of a pandemic illness or other contagious
			 illness.
			(3)Hundreds of
			 schools have already been closed this year because of the spread of influenza,
			 and according to the Centers for Disease Control and Prevention, early
			 childhood settings like child care facilities are at high risk for transmission
			 of illness due to their highly vulnerable populations. These schools and
			 settings are also workplaces for many professionals who are at risk of
			 infecting each other as well as children.
			(4)The Centers for
			 Disease Control and Prevention strongly recommends that people with the 2009
			 H1N1 influenza or influenza-like symptoms stay home for at least 24 hours after
			 their fevers end. Experts estimate that if workers followed the recommendation
			 of the Centers for Disease Control and Prevention, the workers could reduce the
			 number of people infected by a pandemic of influenza by 15 to 34
			 percent.
			(5)Providing a
			 minimum standard for paid sick days will enable United States workers to follow
			 this important recommendation without putting their jobs or their paychecks at
			 risk.
			3.PurposesThe purposes of this Act are—
			(1)to minimize the spread of contagious
			 illnesses in the workplace and prevent disruptions to interstate
			 commerce;
			(2)to ensure that all working Americans can
			 address their own health needs and the health needs of their children, related
			 to a contagious illness, by requiring employers to provide up to 7 days of paid
			 sick time to their employees;
			(3)to diminish public and private health care
			 costs by enabling employees to seek early and routine medical care for
			 themselves and their children, related to a contagious illness;
			(4)to provide paid
			 sick time to employees due to closure of a place of business due to a
			 contagious illness or a need to care for a child whose school or child care or
			 early childhood program has been closed due to a contagious illness; and
			(5)to accomplish the purposes described in
			 paragraphs (1) through (4) in a manner that is feasible for employers.
			4.DefinitionsIn this Act:
			(1)ChildThe
			 term child means a child, as defined by the Secretary in
			 consultation with the Secretary of Health and Human Services.
			(2)Contagious
			 illnessThe term contagious illness, as defined by
			 the Secretary of Labor in consultation with the Secretary of Health and Human
			 Services, includes influenza-like illnesses such as an illness from the 2009
			 H1N1 virus.
			(3)Covered
			 employeeThe term
			 covered employee means an individual who—
				(A)has been employed for not less than 30 days
			 by the covered employer from whom paid sick time is requested; and
				(B)is—
					(i)an
			 employee, as defined in section 701(f) of the Civil Rights Act of 1964 (42
			 U.S.C. 2000e(f)), but including an individual employed by an Indian
			 tribe;
					(ii)a
			 State employee described in section 304(a) of the Government Employee Rights
			 Act of 1991 (42 U.S.C. 2000e–16c(a));
					(iii)a
			 covered employee, as defined in section 101 of the Congressional Accountability
			 Act of 1995 (2 U.S.C. 1301), other than an applicant for employment;
					(iv)a
			 covered employee, as defined in section 411(c) of title 3, United States Code;
			 or
					(v)an
			 employee or applicant to which section 717(a) of the Civil Rights Act of 1964
			 (42 U.S.C. 2000e–16(a)) applies.
					(4)Covered
			 employer
				(A)In
			 generalThe term
			 covered employer means a person who—
					(i)is—
						(I)an employer (as
			 defined in section 701(b) of the Civil Rights Act of 1964 (42 U.S.C.
			 2000e(b))), but including an Indian tribe;
						(II)an entity
			 employing a State employee described in section 304(a) of the Government
			 Employee Rights Act of 1991;
						(III)an employing
			 office, as defined in section 101 of the Congressional Accountability Act of
			 1995;
						(IV)an employing
			 office, as defined in section 411(c) of title 3, United States Code; or
						(V)an entity to
			 which section 717(a) of the Civil Rights Act of 1964 applies;
						(ii)who employs 15 or more employees for each
			 working day during each of 20 or more calendar workweeks in the current or
			 preceding calendar year; and
					(iii)is engaged in commerce (including
			 government) or in any industry or activity affecting commerce (including
			 government).
					(5)Employment
			 benefitsThe term
			 employment benefits means all benefits provided or made available
			 to covered employees by a covered employer, including group life insurance,
			 health insurance, disability insurance, sick leave, annual leave, educational
			 benefits, and pensions, regardless of whether such benefits are provided by a
			 practice or written policy of a covered employer or through an employee
			 benefit plan, as defined in
			 section
			 3(3) of the Employee Retirement
			 Income Security Act of 1974 (29 U.S.C. 1002(3)).
			(6)Paid sick
			 timeThe term paid sick
			 time means an increment of compensated leave that can be received by a
			 covered employee for use during an absence from employment for any of the
			 reasons described in paragraphs (1) through (3) of section 5(b).
			(7)SecretaryThe term Secretary means the
			 Secretary of Labor.
			(8)Symptoms of a
			 contagious illnessThe term symptoms of a contagious
			 illness means 1 or more symptoms, as determined to be appropriate by the
			 Secretary in consultation with the Secretary of Health and Human Services, of a
			 contagious illness, including influenza-like illnesses such as an illness from
			 the 2009 H1N1 virus.
			5.Provision of paid sick
			 time
			(a)Paid sick
			 time
				(1)In
			 general
					(A)Full-time
			 employeesA covered employer shall annually provide, to each
			 covered employee employed by the employer on a full-time basis (as defined by
			 the Secretary), not less than 7 days of paid sick time, with employment
			 benefits.
					(B)Part-time
			 employeesThe employer shall annually provide, to each covered
			 employee employed by the employer on less than a full-time basis (as defined by
			 the Secretary), a number of days or hours of paid sick time, with employment
			 benefits. The number of days or hours shall be determined under a formula
			 specified by the Secretary and designed to provide an approximate pro rata
			 share of the 7-day period described in subparagraph (A), based on the hours
			 worked by the employee.
					(C)UsesThe
			 paid sick time provided under this section shall be used as described in
			 subsection (b).
					(2)covered
			 employers with existing policiesAny covered employer with a paid
			 leave policy who annually provides, to each covered employee, 7 days of paid
			 leave that may be used for the same purposes and under the same conditions as
			 the purposes and conditions outlined in subsection (b), shall not be required
			 to provide additional paid sick time to the employee under this section.
				(3)ConstructionNothing
			 in this section shall be construed as requiring financial or other
			 reimbursement to a covered employee from a covered employer upon the employee’s
			 termination, resignation, retirement, or other separation from employment for
			 paid sick time that has not been used.
				(4)ProhibitionA
			 covered employer may not require, as a condition of providing paid sick time
			 under this Act, that the covered employee involved search for or find a
			 replacement worker to cover the hours during which the employee is using paid
			 sick time.
				(b)UsesPaid sick time provided under this section
			 may be used by a covered employee for any of the following:
				(1)(A)An absence resulting
			 from the medical condition of a covered employee experiencing the symptoms of a
			 contagious illness, including the need to obtain medical diagnosis or care, or
			 an absence to obtain preventive care for the employee for a contagious
			 illness.
					(B)An absence due to a determination by a
			 health authority having jurisdiction or by a health care provider that the
			 covered employee's presence on the job would jeopardize the health of others
			 because of the employee's exposure to a contagious illness.
					(2)(A)An absence for the
			 purpose of caring for a child of the covered employee who is experiencing
			 symptoms of a contagious illness, including the need to obtain medical
			 diagnosis or care, or an absence to obtain preventive care for the child for a
			 contagious illness.
					(B)An absence for the purpose of caring
			 for a child of the covered employee due to a determination by a health
			 authority having jurisdiction or by a health care provider that the child's
			 presence in the community would jeopardize the health of others because of the
			 child's exposure to a contagious illness.
					(3)Closure of the
			 covered employee's place of business due to a contagious illness or a covered
			 employee's need to care for a child whose school or child care or early
			 childhood program has been closed due to a contagious illness.
				(c)Medical
			 certification requirements
				(1)RequestPaid sick time shall be provided upon the
			 oral or written request of a covered employee.
				(2)CertificationThe Secretary, and other authorities who
			 may issue regulations under section 12, may issue regulations under that
			 section regarding medical certification requirements for a period of paid sick
			 time under this Act. The Secretary shall issue any such regulations after
			 consultation with the Secretary of Health and Human Services. A covered
			 employer may not require a covered employee to provide medical certification
			 inconsistent with the regulations, to receive paid sick time under this
			 section.
				6.Posting
			 requirement
			(a)In
			 generalEach covered
			 employer—
				(1)shall post and keep posted a notice, to be
			 prepared or approved in accordance with procedures specified in regulations
			 prescribed under section 12, setting forth excerpts from, or summaries of, the
			 pertinent provisions of this Act; and
				(2)shall take other reasonable measures
			 specified in the regulations to inform covered employees of their rights under
			 those provisions.
				(b)Violation;
			 penaltyAny covered employer
			 who willfully violates the requirements of this section shall be subject to a
			 civil fine in an amount not to exceed $100 for each separate offense.
			7.Prohibited
			 acts
			(a)Interference
			 with rights
				(1)Exercise of
			 rightsIt shall be unlawful
			 for any covered employer to interfere with, restrain, or deny the exercise of,
			 or the attempt to exercise, any right provided under this Act,
			 including—
					(A)discharging or
			 discriminating against (including retaliating against) any individual,
			 including a job applicant, for exercising, or attempting to exercise, any right
			 provided under this Act;
					(B)using the taking
			 of paid sick time under this Act as a negative factor in an employment action,
			 such as hiring, promotion, or a disciplinary action; or
					(C)counting the paid
			 sick time under a no-fault attendance policy or any other absence control
			 policy.
					(2)DiscriminationIt shall be unlawful for any covered
			 employer to discharge or in any other manner discriminate against (including
			 retaliating against) any individual, including a job applicant, for opposing
			 any practice made unlawful by this Act.
				(b)Interference
			 with proceedings or inquiriesIt shall be unlawful for any person to
			 discharge or in any other manner discriminate against (including retaliating
			 against) any individual, including a job applicant, because such
			 individual—
				(1)has filed an action, or has instituted or
			 caused to be instituted any proceeding, under or related to this Act;
				(2)has given, or is about to give, any
			 information in connection with any inquiry or proceeding relating to any right
			 provided under this Act; or
				(3)has testified, or is about to testify, in
			 any inquiry or proceeding relating to any right provided under this Act.
				8.Enforcement
			 authority
			(a)In
			 general
				(1)DefinitionIn this subsection:
					(A)the term covered employee
			 means a covered employee described in clause (i) or (ii) of section 4(3)(B);
			 and
					(B)the term covered employer
			 means a covered employer described in subclause (I) or (II) of section
			 4(4)(A)(i).
					(2)Civil action by
			 covered employees or individuals
					(A)Right of
			 actionAn action to recover
			 the damages or equitable relief prescribed in subparagraph (B) may be
			 maintained against any covered employer in any Federal or State court of
			 competent jurisdiction by one or more covered employees or individuals or their
			 representative for and on behalf of—
						(i)the covered employees or individuals;
			 or
						(ii)the covered employees or individuals and
			 others similarly situated.
						(B)LiabilityAny covered employer who violates section 7
			 (including a violation relating to rights provided under section 5) shall be
			 liable to any covered employee or individual affected for damages and equitable
			 relief, corresponding to that employee or individual, described in
			 subparagraphs (A) and (B) of paragraph (1) of section 107(a) of the Family and
			 Medical Leave Act of 1993 (29 U.S.C. 2617(a)). In applying those subparagraphs,
			 a reference to a time period shall be considered to be reference to 7 days.
			 Paragraph (3) of that section shall apply to the action.
					(3)Action by the
			 SecretarySection 107(b) of that Act (29 U.S.C. 2617(b)) shall
			 apply to complaints of violations described in paragraph (2)(B), with respect
			 to employees, individuals, and damages described in that paragraph.
				(4)Limitation
					(A)In
			 generalAn action may be
			 brought under paragraph (2), (3), or (5) not later than 1 year after the date
			 of the last event constituting the alleged violation for which the action is
			 brought.
					(B)CommencementIn determining when an action is commenced
			 under paragraph (2), (3), or (5) for the purposes of this paragraph, it shall
			 be considered to be commenced on the date when the complaint is filed.
					(5)Action for
			 injunction by SecretarySection 107(d) of that Act (29 U.S.C.
			 2617(d)) shall apply to violations described in paragraph (2)(B), with respect
			 to employees and individuals described in that paragraph.
				(b)Employees
			 covered by Congressional Accountability Act of 1995The powers, remedies, and procedures
			 provided in the Congressional Accountability Act of 1995 (2 U.S.C. 1301 et
			 seq.) to the Board (as defined in section 101 of that Act (2 U.S.C. 1301)), or
			 any person, alleging a violation of section 202(a)(1) of that Act
			 (2 U.S.C.
			 1312(a)(1)) shall be the powers, remedies, and procedures this
			 Act provides to that Board, or any person, alleging an unlawful employment
			 practice in violation of this Act against a covered employee described in
			 section 4(3)(B)(iii).
			(c)Employees
			 covered by chapter 5 of title
			 3, United States CodeThe powers, remedies, and procedures
			 provided in chapter 5 of title 3, United States Code, to the President, the
			 Merit Systems Protection Board, or any person, alleging a violation of section
			 412(a)(1) of that title, shall be the powers, remedies, and procedures this Act
			 provides to the President, that Board, or any person, respectively, alleging an
			 unlawful employment practice in violation of this Act against a covered
			 employee described in section 4(3)(B)(iv).
			(d)Employees
			 covered by section 717 of the Civil Rights Act of 1964The powers, remedies, and procedures
			 provided in title 5, United States Code, to an employing agency, provided in
			 chapter 12 of that title to the Merit Systems Protection Board, or provided
			 under that title to any person, alleging a violation of chapter 63 of that
			 title, shall be the powers, remedies, and procedures this Act provides to that
			 agency, that Board, or any person, respectively, alleging an unlawful
			 employment practice in violation of this Act against a covered employee
			 described in section 4(3)(B)(v).
			(e)Remedies for
			 State employees
				(1)Waiver of
			 sovereign immunityA State's receipt or use of Federal financial
			 assistance for any program or activity of a State shall constitute a waiver of
			 sovereign immunity, under the 11th amendment to the Constitution or otherwise,
			 to a suit brought by a covered employee of that program or activity under this
			 Act for equitable, legal, or other relief authorized under this Act.
				(2)Official
			 capacityAn official of a State may be sued in the official
			 capacity of the official by any covered employee who has complied with the
			 procedures under subsection (a)(2), for injunctive relief that is authorized
			 under this Act. In such a suit the court may award to the prevailing party
			 those costs authorized by section 722 of the Revised Statutes (42 U.S.C.
			 1988).
				(3)ApplicabilityWith
			 respect to a particular program or activity, paragraph (1) applies to conduct
			 occurring on or after the day, after the date of enactment of this Act, on
			 which a State first receives or uses Federal financial assistance for that
			 program or activity.
				(4)Definition of
			 program or activityIn this subsection, the term program or
			 activity has the meaning given the term in section 606 of the Civil
			 Rights Act of 1964 (42 U.S.C. 2000d–4a).
				9.Effect on other
			 laws
			(a)Family and
			 Medical Leave Act of 1993Nothing in this Act shall be construed
			 to modify or affect the Family and Medical Leave Act of 1993 (29 U.S.C. 2601 et
			 seq.).
			(b)State and local
			 lawsNothing in this Act
			 shall be construed to supersede (including preempting) any provision of any
			 State or local law that provides greater paid sick time or leave rights
			 (including greater paid sick time or leave, or greater coverage of those
			 eligible for paid sick time or leave) than the rights established under this
			 Act.
			10.Effect on existing
			 employment benefits
			(a)More
			 protectiveNothing in this
			 Act shall be construed to diminish the obligation of a covered employer to
			 comply with any contract, collective bargaining agreement, or any employment
			 benefit program or plan that provides greater paid sick leave or other leave
			 rights to covered employees or individuals than the rights established under
			 this Act.
			(b)Less
			 protectiveThe rights
			 established for covered employees under this Act shall not be diminished by any
			 contract, collective bargaining agreement, or any employment benefit program or
			 plan.
			11.Encouragement of more
			 generous leave policiesNothing in this Act shall be construed to
			 discourage covered employers from adopting or retaining leave policies more
			 generous than policies that comply with the requirements of this Act.
		12.Regulations
			(a)In
			 generalNot later than 15
			 days after the date of enactment of this Act, the Secretary shall prescribe
			 such interim final regulations as are necessary to carry out this Act with
			 respect to covered employees described in clause (i) or (ii) of section 4(3)(B)
			 and other individuals affected by covered employers described in subclause (I)
			 or (II) of section 4(4)(A)(i).
			(b)Employees
			 covered by Congressional Accountability Act of 1995
				(1)AuthorityNot later than 30 days after the date of
			 enactment of this Act, each congressional regulating authority shall prescribe
			 such interim final regulations as are necessary to carry out this Act with
			 respect to covered employees described in section 4(3)(B)(iii) and under the
			 regulating authority's jurisdiction and other individuals affected by covered
			 employers described in section 4(4)(A)(i)(III) and under the regulating
			 authority's jurisdiction.
				(2)Agency
			 regulationsThe regulations
			 prescribed under paragraph (1) shall be the same as substantive regulations
			 promulgated by the Secretary to carry out this Act except insofar as the
			 congressional regulating authority may determine, for good cause shown and
			 stated together with the regulations prescribed under paragraph (1), that a
			 modification of such regulations would be more effective for the implementation
			 of the rights and protections involved under this section.
				(3)Congressional
			 regulating authorityThe term congressional regulating
			 authority means—
					(A)the Committee on
			 Rules of the House of Representatives, with respect to a covered employee
			 described in paragraph (7) of section 101 of the Congressional Accountability
			 Act of 1995 (2 U.S.C. 1301) and the covered employer of that employee;
					(B)the Committee on
			 Rules of the Senate, with respect to a covered employee described in paragraph
			 (8) of that section and the covered employer of that employee; and
					(C)the head of a
			 covered employer described in paragraph (9)(D) of that section, with respect to
			 a corresponding covered employee described in any of subparagraphs (C) through
			 (I) of paragraph (3) of that section and the covered employer.
					(c)Employees
			 covered by chapter 5 of title
			 3, United States Code
				(1)AuthorityNot later than 30 days after the date of
			 enactment of this Act, the President (or the designee of the President) shall
			 prescribe such interim final regulations as are necessary to carry out this Act
			 with respect to covered employees described in section 4(3)(B)(iv) and other
			 individuals affected by covered employers described in section
			 4(4)(A)(i)(IV).
				(2)Agency
			 regulationsThe regulations
			 prescribed under paragraph (1) shall be the same as substantive regulations
			 promulgated by the Secretary to carry out this Act except insofar as the
			 President (or designee) may determine, for good cause shown and stated together
			 with the regulations prescribed under paragraph (1), that a modification of
			 such regulations would be more effective for the implementation of the rights
			 and protections involved under this section.
				(d)Employees
			 covered by section 717 of the Civil Rights Act of 1964
				(1)AuthorityExcept as provided in paragraph (2), not
			 later than 30 days after the date of enactment of this Act, the Director of the
			 Office of Personnel Management shall prescribe such interim final regulations
			 as are necessary to carry out this Act with respect to covered employees
			 described in section 4(3)(B)(v) and other individuals affected by covered
			 employers described in section 4(4)(A)(i)(V).
				(2)Government
			 Accountability Office; Library of Congress; Government Printing
			 OfficeThe Comptroller
			 General of the United States, the Librarian of Congress, and the Public Printer
			 shall prescribe the interim final regulations with respect to covered employees
			 of the Government Accountability Office, the Library of Congress, and the
			 Government Printing Office, respectively and other individuals affected by the
			 Comptroller General of the United States, the Librarian of Congress, and the
			 Public Printer, respectively.
				(3)Agency
			 regulationsThe regulations
			 prescribed under paragraph (1) or (2) shall be the same as substantive
			 regulations promulgated by the Secretary to carry out this Act except insofar
			 as the Director, Comptroller General of the United States, the Librarian of
			 Congress, or the Public Printer may determine, for good cause shown and stated
			 together with the regulations prescribed under paragraph (1) or (2), that a
			 modification of such regulations would be more effective for the implementation
			 of the rights and protections involved under this section.
				13.Effective
			 dates
			(a)Effective
			 dateThis Act (other than
			 section 12) shall take effect—
				(1)with respect to covered employees described
			 in clause (i) or (ii) of section 4(3)(B), and their covered employers, 15 days
			 after the date of enactment of this Act; and
				(2)except as
			 provided in paragraph (1), 30 days after the date of enactment of this
			 Act.
				(b)TerminationThis Act shall terminate 2 years after the
			 date of enactment of this Act.
			
